Citation Nr: 1311023	
Decision Date: 04/03/13    Archive Date: 04/19/13

DOCKET NO.  10-45 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs South Central VA Health Care Network in Flowood, Missouri


THE ISSUE

Entitlement to reimbursement for unauthorized medical expenses incurred from August 24, 2009 through September 23, 2009 at Fort Walton Beach Medical Center, Florida.


ATTORNEY FOR THE BOARD

T. Wishard, Counsel


INTRODUCTION

The Veteran had active military service from April 1982 to April 1986.

This matter comes before the Board of Veterans' Appeals (Board) from December 2009 determination of the Department of Veterans Affairs (VA), South Central VA Health Care Network in Flowood, Missouri.  

The  issue of entitlement to reimbursement for unauthorized medical expenses incurred from September 24, 2009 through November 4, 2009 at Fort Walton Beach Medical Center, Florida has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  (See October 13, 2010 correspondence from Hospitalists at Fort Walton Beach Medical Center.)


REMAND

The Veteran was hospitalized in a private medical facility in August and September 2009.  The Veteran is not service-connected for any disability.  38 U.S.C.A. § 1725 authorizes payment or reimbursement in some circumstances for qualifying emergency services provided for non service-connected conditions in non-VA facilities, 

Claims for payment or reimbursement of the costs of emergency treatment not previously authorized may be approved for continued non-emergency treatment only if (1) the non-VA facility notified VA at the time the veteran could be safely transferred to a VA facility and the transfer of the veteran was not accepted, and (2) the non-VA facility made and documented reasonable attempts to request transfer of the veteran to VA (i.e. the VA facility contacted either the VA Transfer Coordinator, Administrative Officer of the Day, or designed staff responsible for accepting transfer of patients at a local VA and documented such contact in the veteran's progress notes, discharge summary, or other applicable medical record). 

A Fort Walton Beach Medical Center physician progress noted, dated August 24, [2009] reflects that the Veteran was examined.  It notes "full consult dictated."  The dictated notes are not associated with the claims file.  Such records may assist the Board in determining when the Veteran's treatment was stable. 

An August 28, 2009 typed case management progress note reflects that a case manager spoke with J.M. "regarding this patient's admission.  She explained that because patient had been transferred from twin cities to FWB that his case was unauthorized for review.  I have left a message again for [J.M.] to determine if patient can be placed on list for transfer.  Patient is going to require 6 weeks of IV Vancomycin.  Patient will likely need to get this IV therapy as outpatient in infusion clinic here at FWBM."  The Board notes that J.M. is listed in VA databases as the Transfer Coordinator for the Biloxi VA Medical Center.  

An August 29, 2009 typed case management progress note reflects that the Veteran was received to PCU in transfer from ICU.  It was noted that the Veteran had a diagnosis of pneumonia and endocarditis.  It was further noted that the Veteran will need intravenous antibiotics as an outpatient.  The case management note reflects "this [case manager] will [follow up] with VA on Monday for further [discharge] planning and supportive care.  Concern for [patient] discharging with PICC line secondary to his known [history] of IV drug use.  Will discuss with attending MD prior to discharge."  The Board notes that August 29, 2009 was a Saturday.  The following Monday was August 31, 2009.  

The claims file does not contain case management notes from August 31, 2009.  Such notes, if any, would potentially discuss whether the VA Transfer Coordinator, J.M., returned the case manager's phone call, if the case manager had followed up with VA on August 31, 2009 as she had stated she would, if VA was able to accept transfer of the Veteran, or if VA was not able to accept transfer of the Veteran.

In addition, Fort Walton Beach Medical Center records dated on September 17, 2009 reflect that the Veteran was transferred to the critical care unit due to his worsening congestive heart failure.  It is unclear as to whether the Veteran had become unstable at that point, or if he was still stable for transfer to a VA facility.  If he was unstable for transfer, the record does not reflect when he subsequently became stable, and if the Fort Walton Beach Medical Center contacted VA and requested that the Veteran be transferred to a VA facility.  

Finally, the record does not reflect 1) if the Veteran, at the time of services in August and September 2009, was an active participant (enrolled in VA health care) and had received VA health care within 24 month period preceding the unauthorized emergency treatment, 2) was personally liable for the emergency treatment furnished (e.g. no health plan contract). 

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain case management notes from Fort Walton Beach Medical Center for the Veteran from August 30, 2009 through September 23, 2009.  Associate all obtained records with the claims file.

2.  Attempt to obtain Fort Walton Beach Medical Center physician dictated progress notes, as noted in the August 24, 2009 handwritten clinical record.  Associate all obtained records with the claims file.

3.  Attempt to obtain verification that the Veteran 1) was enrolled in VAC health care system in August and September 2009 2) had received VA health care within 24 month period preceding the unauthorized emergency treatment, and 3) was personally liable for the emergency treatment furnished (e.g. no health plan contract).  Associate such verification with the claims file. 

4.  After undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, issue a supplemental statement of the case and provide the appellant with an appropriate opportunity to respond.  The case should then be returned to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

